Weaver, P.J.
(dissenting). I dissent.
I would follow Major v Auto Club Ins Ass’n, 185 Mich App 437; 462 NW2d 771 (1990), which holds that an insured who pays a reduced premium in exchange for coordinated medical benefits coverage is required to seek benefits provided by the primary insurer before seeking payment from the no-fault insurer.
I consider this the better approach in light of the purpose of the coordinated-benefits provision of MCL 500.3109a; MSA 24.13109(1). Our Supreme *420Court in Federal Kemper Ins Co, Inc v Health Ins Administration, Inc, 424 Mich 537, 551-552; 383 NW2d 590 (1986), explained that the rationale behind this provision is
to contain both auto insurance costs and health care costs, while eliminating duplicative recovery. Further, this result is consistent with the legislative scheme vesting in insureds, rather than insurers, the option of coordinating benefits.
As the Pennsylvania Superior Court has held in this situation, the proper focus of inquiry is on what benefits were available to the insured at the time of the accident, before the insured took unilateral action to seek non-HMO medical treatment. Carr v Erie Ins Co, 342 Pa Super 429; 493 A2d 97 (1985); Connolly v Metropolitan Ins Co, 397 Pa Super 284; 580 A2d 35 (1990).
I agree with the reasoning that an insured should not be allowed to "ignore an existing health care benefit and frustrate the entire coordination program.” Major, supra, p 442.
I would affirm.